Citation Nr: 1749296	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-34 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating from October 17, 2012, to April 14, 2014, and a rating in excess of 40 percent thereafter, for left lower extremity peripheral neuropathy.

2.  Entitlement to an initial compensable rating from October 17, 2012, to April 14, 2014, and a rating in excess of 40 percent thereafter, for right lower extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from October 1967 to October 1969. He served in the Republic of Vietnam and his military decorations include the Combat Infantryman's Badge.

Effective April 14, 2014, the Veteran is in receipt of a 100 percent combined schedular evaluation of service-connected disabilities. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from March 2013, June 2014, and July 2015 decisions of the Philadelphia, Pennsylvania, and Waco, Texas, Regional Offices (ROs). In June 2017, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.

The issues of service connection for bilateral lower extremity peripheral artery disease and bilateral upper extremity carpal tunnel have been raised by the record in a June 2017 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

During the entire period on appeal, the Veteran's right and left lower extremity peripheral neuropathy caused severe, constant pain; severe paresthesias and/or dysesthesias; severe numbness; decreased strength bilaterally; absent deep tendon reflexes; decreased sensation in the lower legs and ankles; absent sensation in the feet and toes; decreased position sense; decreased vibration sense; decreased cold sensation; onychomycosis; discoloration; hairlessness; a wide-based, antalgic gait; feet and leg cramps; unstable balance; caused him to walk with an uneven cadence; prevented him from walking on his heels or toes; prevented him from walking more than 100 yards; and required prescription medication. He had no muscle atrophy.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent, from October 17, 2012, to April 14, 2014, for left lower extremity peripheral neuropathy have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2016).

2.  The criteria for a rating of 40 percent, since October 17, 2012, to April 14, 2014, for right lower extremity peripheral neuropathy have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2016).

3.  The criteria for a rating in excess of 40 percent, since April 14, 2014, for left lower extremity peripheral neuropathy have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2016).

4.  The criteria for a rating in excess of 40 percent, since April 14, 2014, for right lower extremity peripheral neuropathy have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and to Assist

Where, as here, with the appeal for an initial compensable rating following the grant of service connection, the service connection claim is substantiated. No additional VCAA notice is required with respect to the downstream issue of the initial rating assigned to the now service-connected disability. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective dates); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement). In addition, VA obtained all identified evidence and there is no indication that there is additional relevant evidence that is still outstanding.  

II.  Analyses

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve. A 10 percent rating is warranted for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis, a 40 percent rating is warranted for moderately severe incomplete paralysis, and a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy. 38 C.F.R. § 4.124a, Diagnostic Code 8520.
	
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

A November 2012 private treatment record indicates that the Veteran had normal tone and strength, diminished reflexes, and decreased sensation in his lower extremities. He had attenuated right peroneal compound muscle action potential on the right side and his sural sensory potentials were absent. The clinician stated that there was evidence of mild peripheral neuropathy.

In January 2013, the Veteran was afforded a VA examination. He had mild paresthesias and dysesthesias and mild numbness in both lower extremities. His strength and deep tendon reflexes in both lower extremities were normal. He had decreased sensation in both feet and toes. He did not have muscle atrophy.

In October 2013, the Veteran submitted a disability benefits questionnaire completed by his private physician. The physician indicated that the Veteran had moderate, constant pain, moderate paresthesias and/or dysesthesias, and moderate numbness in both lower extremities. He had less than normal muscle strength, absent deep tendon reflexes, decreased sensation to light touch, decreased position sense, decreased vibration sense, and decreased cold sensation in both lower extremities. He had no muscle atrophy. The physician noted that the Veteran had hair loss as a result of his peripheral neuropathy.

A December 2013 private treatment record indicates that the Veteran walked with an uneven cadence and had an inability to walk on his heels or toes. Another December 2013 private treatment record states that electromyography (EMG) testing indicated severe lower extremity neuropathy. He had decreased strength in both lower extremities.

In April 2014, he was afforded a VA examination. He reported pain and tingling in both feet, bilateral calf pain, and that he could only walk a half of a block before having to rest. He took prescription medication for his peripheral neuropathy. On examination, he had severe, constant pain, severe paresthesias and/or dysesthesias, and severe numbness in both lower extremities. He had decreased strength bilaterally, hypoactive deep tendon reflexes in the knees and absent deep tendon reflexes in the ankles, decreased sensation in the lower legs and ankles, and absent sensation in the feet and toes. He had onychomycosis, discoloration, and hairlessness as a result of his peripheral neuropathy. He had a wide-based, antalgic gait. He had no muscle atrophy. The examiner indicated that he had moderately severe incomplete paralysis in both lower extremities.

A March 2015 VA treatment record indicates that the Veteran reported ongoing neuropathy symptoms with a pain at level 10. In a May 2015 VA treatment record, the Veteran reported that the sheets on his bed caused discomfort as a result of his neuropathy.

At his June 2017 Board hearing, the Veteran testified that the severity of his bilateral lower extremity peripheral neuropathy symptoms had been consistent for the prior eight to ten years. The Veteran reported that weakness and pain in his lower extremities prevented him from walking more than a half of a block. He also reported that walking caused severe pain in his feet and leg cramps.

In a June 2017 statement, the Veteran wrote that his lower extremity peripheral neuropathy caused unstable balance, constant pain in his feet and legs, very little strength in his legs, and that he could walk only about 100 yards before having to rest.

During the entire period on appeal, the Veteran's right and left lower extremity peripheral neuropathy caused severe, constant pain; severe paresthesias and/or dysesthesias; severe numbness; decreased strength bilaterally; absent deep tendon reflexes; decreased sensation in the lower legs and ankles; absent sensation in the feet and toes; decreased position sense; decreased vibration sense; decreased cold sensation; onychomycosis; discoloration; hairlessness; a wide-based, antalgic gait; feet and leg cramps; unstable balance; caused him to walk with an uneven cadence; prevented him from walking on his heels or toes; prevented him from walking more than 100 yards; and required prescription medication. He had no muscle atrophy. Given these facts, the Board finds that a 40 percent rating most closely approximates the Veteran's symptoms during the entire period on appeal. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). A 60 percent rating is not warranted as the Veteran did not have muscle atrophy.

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009). The record indicates that the Veteran may be unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. However, given the grants above of a 40 percent rating from the beginning of the period on appeal, the Veteran's overall rating will now be 100 percent since October 17, 2012. A TDIU may be assigned "where the schedular rating is less than total." 38 C.F.R. § 4.16(a). As the Veteran now has a total schedular rating, a TDIU may not be assigned for any part of the period on appeal. Therefore, the Board need not adjudicate this issue.

	(CONTINUED ON NEXT PAGE)

















ORDER

A 40 percent rating, from October 17, 2012, to April 14, 2014, is granted for left lower extremity peripheral neuropathy.

A 40 percent rating, from October 17, 2012, to April 14, 2014, is granted for right lower extremity peripheral neuropathy.

A rating in excess of 40 percent since April 14, 2014, for left lower extremity peripheral neuropathy is denied.

A rating in excess of 40 percent since April 14, 2014, for right lower extremity peripheral neuropathy is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


